Defendant was indicted by the grand jury of Polk County, Iowa, on May 5, 1944, for second offense, operating a motor vehicle while intoxicated, as defined in section 5022.02 of the Code of Iowa, 1939. He pleaded not guilty, was tried and convicted, and sentenced to pay a fine of $600 and costs, and in default of the payment of such fine was to be confined in the county jail of Polk County, Iowa, for a period of six months, and he appealed to this court.
The case came to this court on a clerk's transcript. We have examined the same and find no error therein. However, by reason of Code section 13964, the sentence should be modified to require the defendant, in default of payment of the $600 fine, to serve one hundred eighty days in the county jail of Polk County, Iowa. The sentence so modified is affirmed. — Modified and affirmed. *Page 142